As filed with the Securities and Exchange Commission on September 4, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22552 City National Rochdale International Trade Fixed Income Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Michael Gozzillo 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:June 30, 2015 Item 1. Reports to Stockholders. City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2015 City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2015 TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Financial Statements Statement of Assets and Liabilities 2 Statement of Operations 3 Statement of Changes in Net Assets 4 Statement of Cash Flows 5 Schedule of Investments 6-9 Notes to Financial Statements 10-22 Financial Highlights 23 Report of Independent Registered Public Accounting Firm The Shareholders and Board of Trustees of City National Rochdale International Trade Fixed Income Fund We have audited the accompanying statement of assets and liabilities of City National Rochdale International Trade Fixed Income Fund (the “Fund”), including the schedule of investments, as of June 30, 2015, the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for the years ended June 30, 2015 and 2014, and the financial highlights for the years ended June 30, 2015, 2014 and for the period August 1, 2012 (commencement of operations) to June 30, 2013. These financial statements and the financial highlights are the responsibility of the Fund's Management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting.Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of cash and investments owned as of June 30, 2015, by correspondence with the custodian.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of City National Rochdale International Trade Fixed Income Fund as of June 30, 2015 and the results of its operations and its cash flows for the year then ended, the changes in its net assets for the years ended June 30, 2015 and 2014 and the financial highlights for the years ended June 30, 2015, 2014 and for the period August 1, 2012 (commencement of operations) to June 30, 2013, in conformity with accounting principles generally accepted in the United States of America. As described in Note 1, the Fund’s Board of Trustees approved a plan of liquidation effective December 31, 2014.However, the legal existence of the Fund shall not terminate until all assets have been distributed. Our opinion is not modified with respect to this matter. New York, New York August 27, 2015 PKF O’CONNOR DAVIES, a division of O’CONNOR DAVIES, LLP 665 Fifth Avenue, New York, NY 10el: 212.867.8ax: 212.687.4346 I www.odpkf.com O’Connor Davies, LLP is a member firm of the PKF International Limited network of legally independent firms and does not accept any responsibility or liability for the actions or inactions on the part of any other individual member firm or firms. City National Rochdale International Trade Fixed Income Fund Statement of Assets and Liabilities June 30, 2015 ASSETS Investments in securities, at fair value (cost $12,011,594) $ Cash and cash equivalents Receivable from Adviser Interest receivable Other assets Total Assets LIABILITIES Accrued professional fees Accrued loan servicing fees Payable to trustees Accrued expenses and other liabilities Total Liabilities NET ASSETS $ Shares outstanding (Unlimited number of shares authorized, no par value) Net asset value per share (net assets/shares outstanding) $ COMPONENTS OF NET ASSETS Paid in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized depreciation on investments ) Total Net Assets $ The accompanying notes are an integral part of these financial statements. 2 City National Rochdale International Trade Fixed Income Fund Statement of Operations For the Year Ended June 30, 2015 INVESTMENT INCOME Interest income $ Bank loan fee income Investment Income EXPENSES Professional fees Management fees Fund administration fees Fund accounting fees Loan servicing fees Transfer agent fees Credit risk insurance expense Custody fees Investor servicing fees Registration expense Insurance expense Trustee fees Other expenses Total Expenses Less: expenses waived and reimbursed ) Net Expenses Net Investment Income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements. 3 City National Rochdale International Trade Fixed Income Fund Statements of Changes in Net Assets Year Ended Year Ended June 30, 2015 June 30, 2014 FROM OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net change in unrealized appreciation/depreciation on investments ) ) Net Decrease in Net Assets Resulting from Operations ) ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain - ) Total Distributions to Shareholders ) ) INCREASE FROM TRANSACTIONS IN NET ASSETS Proceeds from sales of shares - Reinvestment of distributions - Cost of redemptions of shares ) - Net Decrease from Transactions in Net Assets ) Total Decrease in Net Assets ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ 1 CHANGE IN SHARES Shares sold - Shares issued on reinvestment of distributions - Shares redeemed ) - Net decrease ) Shares outstanding, beginning of year Shares outstanding, end of year The accompanying notes are an integral part of these financial statements. 4 City National Rochdale International Trade Fixed Income Fund Statement of Cash Flows For the Year Ended June 30, 2015 CASH FLOW FROM OPERATING ACTIVITIES Net decrease in net assets resulting from operations $ ) Adjustments to reconcile net decrease in net assets resulting from operations to net cash from operating activities: Purchases of investments ) Sales of investments Purchases of money market fund ) Sales of money market fund Net realized gain on investments ) Net change in unrealized appreciation/depreciation on investments Net discount accretion on investments ) Change in Operating Assets and Liabilities: Interest receivable Prepaid expenses Distributions payable ) Payable to / Receivable from adviser ) Accrued professional fees Accrued loan servicing fees Investor servicing fee payable ) Payable to trustees ) Accrued expenses and other liabilities Net cash from operating activities CASH FLOWS FROM FINANCING ACTIVITIES Payments for redemptions of shares ) Distributions paid to shareholders ) Net cash from financing activities ) Net change in cash and cash equivalents ) CASH AND CASH EQUIVALENTS Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 5 City National Rochdale International Trade Fixed Income Fund Schedule of Investments, June 30, 2015 Principal Percentage of Coupon Maturity Amount Net Assets Rate (a) Date Fair Value Liquidating Positions: Asset Backed Securities: Hong Kong $ Sea Lane Series 2011-1A - Class A (Acquired 11/02/2012, % % 02/12/2016 $ Aggregate Cost $94,202)(b)(c) Total Asset Backed Securities (Cost $94,202): Corporate Bank Loans: Bangladesh Bangladesh Biman Airlines 02/05/2019 Brazil Bahia Speciality Cellulose S.A. 02/02/2018 France Maurel & Prom Drilling Services BV 12/23/2018 Kazakhstan Kazmunaigaz Finance Sub BV 07/15/2016 Mongolia Just Group LLC (e) - (d) 12/31/2015 - (g) MSC Holding LLC (Tranche A) 11/23/2015 MSC Holding LLC (Tranche B) 11/23/2017 Nigeria PFX Funding Limited 06/15/2019 Panama Banana International Corporation (e) (d) 01/11/2016 (g) Russia Mechel (Tranche A) (e) (d) 11/08/2016 (g) Mechel (Tranche B) (e) (d) 08/10/2015 (g) Sierra Leone African Minerals (e) (d) 03/30/2017 (g) Ukraine Metinvest BV 09/10/2015 United Arab Emirates Ammalay Commodities Dubai, REI-AGRO INDIA (e) - (d) 04/29/2016 1 (g) Total Corporate Bank Loans (Cost $7,496,964): The accompanying notes are an integral part of these financial statements. 6 City National Rochdale International Trade Fixed Income Fund Schedule of Investments, June 30, 2015 (continued) Principal Percentage of Coupon Maturity Amount Net Assets Rate (a) Date Fair Value Government Issued Term Loans: Angola $ Ministry of Finance of the Republic of Angola 02/24/2018 $ Tanzania Tanzania, Ministry of Finance 03/03/2021 Total Government Issued Term Loans (Cost $1,842,818): Total Liquidating Positions (Cost $9,433,984): Short-Term Investment: Money Market Fund United States First American Government Obligations Fund, 0.01% (f) Total Short-Term Investment (Cost $2,577,610): Total Investments (Cost $12,011,594): % $ (a) Variable rate. (b) 144a restricted security. (c) Private placement. (d) Zero rate coupon. (e) In default. (f) 7-day yield. (g) Valuation as determined by the Adviser's Fair Value Committee. The accompanying notes are an integral part of these financial statements. 7 City National Rochdale International Trade Fixed Income Fund Schedule of Investments (continued) June 30, 2015 Percentage of Sector Net Assets Asset Backed Securities % Basic Industry % Conglomerate % Consumer Non-Cyclical % Energy % Services % Utility % Total Liquidating Positions % Money Market Fund % Total Investments % The accompanying notes are an integral part of these financial statements. 8 City National Rochdale International Trade Fixed Income Fund Schedule of Investments (continued) Investment Country Representation as of June 30, 2015 (% of Total Investments) *Represents Money Market Fund. The accompanying notes are an integral part of these financial statements. 9 City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2015 1. Organization City National Rochdale International Trade Fixed Income Fund (the “Fund”) is a Delaware statutory trust formed in May 2008.The Fund is registered under the Investment Company Act of 1940, as amended (“1940 Act”), as a closed-end management investment company.The Fund commenced operations on August 1, 2012. On December 3, 2014 the Board of Trustees approved an amended and restated plan of liquidation, effective December 31, 2014, to redeem all outstanding shares of the Fund. The Fund is no longer accepting new subscriptions and has suspended all exchange transactions between investors. The Fund filed an application for deregistration with the Securities Exchange Commission on December 23, 2014 in order to cease to be an Investment Company as defined by the Investment Company Act of 1940, as amended. The Fund is no longer pursuing its investment objective. In addition, the Fund has not accrued for any future expenses in which it expects to incur before the liquidation of the Fund is complete. City National Rochdale, LLC (the “Manager” or “Adviser”) is the investment adviser to the Fund and a related party.The Manager is a wholly-owned subsidiary of City National Bank.The Manager has selected GML Capital LLP, a limited liability partnership formed in England (the “Sub-Adviser”) as sub-investment adviser with respect to the Fund. The Fund’s investments are primarily in trade finance, structured trade finance, export finance and project finance loans and other forms of debt obligations of companies, banks or other entities (including sovereign entities) located primarily in or having exposure to global emerging markets. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. Basis of Presentation and Use of Estimates The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”). The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. 10 City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2015 2. Significant Accounting Policies (continued) Fair Value Measurements The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the year.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability.These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities (see Note 3 – Investments). 11 City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2015 2. Significant Accounting Policies (continued) Investments Valuation Securities traded on one or more of the U.S. national securities exchanges, the Nasdaq Stock Market, or the OTC Bulletin Board will be valued at their last composite sale prices as reported at the close of trading on the exchanges or markets where such securities are traded for the business day as of which such value is being determined.Securities traded on a foreign securities exchange will generally be valued at their last sale prices on the exchange where such securities are primarily traded.If no sales of particular securities are reported on a particular day, the securities will be valued based on their composite bid prices for securities held long, or their composite ask prices for securities held short, as reported by the appropriate exchange, dealer, or pricing service.Redeemable securities issued by a registered open-end investment company will be valued at the investment company’s net asset value per share.Other securities for which market quotations are readily available will generally be valued at their bid prices, or ask prices in the case of securities held short, as obtained from the appropriate exchange, dealer, or pricing service. If market quotations are not readily available, securities and other assets will be valued at fair value as determined in good faith in accordance with procedures approved by the Fund’s Board of Trustees (the “Board”). Debt securities will be valued in accordance with the Fund’s valuation procedures, which generally relies on a third-party pricing system, agent, or dealer which may include the use of valuations furnished by a pricing service that employs a matrix to determine valuations for normal institutional size trading.When appropriate the Manager may determine a security’s fair value based on an assessment of multiple factors, including the value provided by an independent third party, but which may not agree with the specific price from such third party providing such service.The Board will monitor periodically the reasonableness of valuations provided by any such pricing service. Debt securities with remaining maturities of 60 days or less, absent unusual circumstances, will be valued at amortized cost (or, if purchased at a discount, then at its accredited cost), so long as such valuations are determined by the Board in good faith to represent fair value. With respect to other securities and investments, securities for which market quotations are available, but which are restricted as to salability or transferability, are valued as provided above, based on the nature and term of the restrictions.Investments valued under this methodology are considered Level 2 assets. 12 City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2015 2. Significant Accounting Policies (continued) Investments Valuation (continued) The Sub-Adviser generally selects trade finance-related securities for investment by the Fund to be held to maturity, and the Manager’s Fair Value Committee will base its estimation of fair value on this presumption.Where the Sub-Adviser decides that the Fund will not hold the security to maturity, the basis of its fair value estimates will differ.In general, fair value represents a good faith approximation of the current value of an asset and will be used when there is no public market or possibly no market at all for the asset.When making a determination of the fair value of a trade finance-related security, the Sub-Adviser may furnish the Fair Value Committee with a variety of factors that will include but not be limited to: (1) the cost and/or repayment performance of the underlying trade finance-related security, (2) the last reported price at which the investment was traded, (3) information regarding the investment, the issuer and its sector, country or region, (4) changes in financial conditions and business prospects disclosed in the issuer’s financial statements and other reports, (5) any publicly announced transaction involving the issuer, (6) comparisons to other investments or to financial indices that are correlated to the investment, (7) with respect to fixed income investment, changes in market yields and spreads, and/or (8) other factors that might affect the investment’s value.The fair values of one or more assets may not be the prices at which those assets are ultimately sold. In such circumstances, the Fair Value Committee will reevaluate its fair value methodology to determine, what, if any, adjustments should be made to the methodology for determining the valuation. Where investments are valued using this methodology and are valued by the Fair Value Committee, they will be considered Level 3 assets.Where investments are valued independently by a third party, such as Debtdomain, such investments will be considered Level 2 assets. Investment Income Recognition Purchases and sales of securities are recorded on a trade-date basis. Interest income is recorded on an accrual basis. Realized and unrealized gains and losses are included in the determination of income. 13 City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2015 2. Significant Accounting Policies (continued) Fund Expenses The Fund pays its expenses, other than such expenses that the Manager assumes (pursuant to the Investment Management Agreement) or waives and/or reimburses (pursuant to the Manager’s agreement to waive and/or reimburse the Fund’s expenses).The expenses of the Fund include, but are not limited to, any fees and expenses in connection with the organization of the Fund, including any offering expenses; brokerage commissions; interest and fees on any borrowings by the Fund; fees and expenses of outside legal counsel (including fees and expenses associated with review of documentation for prospective investments by the Fund), including foreign legal counsel; independent auditors; fees and expenses in connection with repurchase offers and any repurchases of Shares; taxes and governmental fees (including tax preparation fees); custody fees; expenses of preparing, printing, and distributing offering memoranda or prospectuses, statements of additional information, and any other material (and any supplements or amendments thereto), reports, notices, other communications to Shareholders, and proxy material; expenses of preparing, printing, and filing reports and other documents with government agencies; expenses of Shareholders’ meetings; expenses of corporate data processing and related services; Shareholder record keeping and Shareholder account services, fees, and disbursements; fees and expenses of the Trustees that the Manager, the sales agent RIM Securities LLC, an affiliate of the Manager (the “Sales Agent”), or their affiliates do not employ; insurance premiums; fees for Investor Services; and extraordinary expenses such as litigation expenses. The Fund may need to sell its holdings to pay fees and expenses, which could cause the Fund to realize taxable gains. Federal Income Taxes The Fund intends to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its Shareholders.Therefore, no federal income tax provision is required. The Fund has adopted financial reporting rules regarding recognition and measurement of tax positions taken or expected to be taken on a tax return.The Fund recognizes the effect of tax positions when they are more likely than not of being sustained.Management is not aware of any exposure to uncertain tax positions that could require an accrual or that could affect the Fund’s liquidity or future cash flows pursuant to relevant income tax regulations.The Fund has concluded that there is no impact of the Fund’s net assets and no tax liability resulting from unrecognized tax benefits relating to uncertain tax positions taken or expected to be taken on its tax returns since inception of the Fund.As of June 30, 2015, the Fund’s tax year since inception and fiscal years ended June 30, 2013 and June 30, 2014 remain open and subject to examination by relevant taxing authorities. 14 City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2015 2. Significant Accounting Policies (continued) Foreign Currency Values of investments denominated in foreign currencies are converted into U.S. dollars using the spot market rate of exchange at the time of valuation.Purchases and sales of investments and dividend and interest income are translated into U.S. dollars using the spot market rate of exchange prevailing on the respective dates of such translations.The gain or loss resulting from changes in foreign exchange rates is included with net realized and unrealized gain or loss from investments, as appropriate. Distributions to Shareholders Distributions paid to shareholders by the Fund from its net realized long-term capital gains, if any, that the Fund designates as capital gains dividends are taxable as long-term capital gains, regardless of how long a shareholder has held his or her shares.All other dividends paid to a shareholder by the Fund (including dividends from short-term capital gains) from its current or accumulated earnings and profits (“ordinary income dividends”) are generally subject to tax at the ordinary income rate. Dividends and other taxable distributions are taxable to a shareholder even if they reinvested in additional shares of the Fund.Dividends and other distributions paid by the Fund are generally treated as being received by a shareholder at the time the dividend or distribution is made.If, however, the Fund pays a shareholder a dividend in January that was declared in the previous October, November or December and a shareholder was a shareholder of record on a specified date in one of such months, then such dividend will be treated for tax purposes as being paid by the Fund and received by such shareholder on December 31 of the year in which the dividend was declared. The price of shares purchased at any time may reflect the amount of a forthcoming distribution. If a shareholder purchases shares just prior to a distribution, he or she will receive a distribution that will be taxable to him or her even though it represents in part a return of his or her invested capital. Subsequent Events Management has evaluated events and transactions that occurred subsequent to June 30, 2015 through the date the financial statements have been issued and determined that there were no significant subsequent events that would require adjustment to or additional disclosure in these financial statements. A return of capital distribution to shareholders of $2,100,000 was made effective July 1, 2015 and paid on August 12, 2015. One liquidating position, Tanzania, was sold in August 2015 for approximately $1.2M. 15 City National Rochdale International Trade Fixed Income Fund Financial Statements June 30, 2015 3. Investments The following are the classes of investments at June 30, 2015 grouped by the fair value hierarchy for those investments measured at fair value on a recurring basis: Quoted Prices in Significant Active Markets for Significant Other Unobservable Identical Assets Observable Inputs Inputs Liquidating Positions (Level 1) (Level 2) (Level 3) Total Asset Backed Securities $
